IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 61,344-02


EX PARTE EMILIO SANCHEZ DURAN





HABEAS CORPUS APPLICATION
FROM CAMERON COUNTY

IN THE 357TH JUDICIAL DISTRICT COURT
TRIAL COURT NO. 1991-CR-790-E


Per curiam.

O R D E R


	This is an application for writ of habeas corpus filed pursuant to the provisions of Art. 11.07,
V.A.C.C.P.
	On November 4, 1991, applicant was convicted of the offense of robbery.  Applicant has filed
an application for writ of habeas corpus in which he presented eight allegations.  On October 17,
2005, the trial court entered an order designating issues and requested an affidavit from TDCJ-cid
concerning applicant's time-credit claims.  Thereafter, the Clerk of Cameron County forwarded the
habeas record to this court on October 21, 2005.
	The habeas record has been forwarded to this Court prematurely.  We remand this application
to Cameron County to allow the trial judge to complete his evidentiary inquiry and enter his findings
of fact and conclusions of law.
	The District Clerk of Cameron County is ordered to forward the application to this Court
after the judge of the 357th Judicial District Court completes his evidentiary inquiry and enters his
findings of fact and conclusions of law.
 IT IS SO ORDERED THIS THE 7th DAY OF DECEMBER, 2005.
DO NOT PUBLISH